Defendants appeal from an order of the Supreme Court which temporarily restrained them, pending trial, from proceeding with the sale of notes and bonds authorized by three ordinances of the City of Cohoes. The ordinances provide for reconstructing and resurfacing certain streets and for constructing and reconstructing certain sewers, and provide for a tax to be levied upon all taxable property in the city to pay therefor. Plaintiffs contend that all three ordinances are illegal because they are in violation of the city charter, which, plaintiffs contend, requires that part of the cost of the improvements be assessed against the adjacent properties benefiting therefrom. The complaint seeks a permanent injunction. The pleadings present issues as to which sections of the city charter are applicable to the particular improvements, and as to the interpretation of several sections. These issues cannot and should not be decided with finality on a motion for a temporary injunction. The papers present ample justification for granting a discretionary order retaining the status quo until trial. Order unanimously affirmed, with $10 costs.